IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 01-10282
                                              _______________




                                         MURRAY L. CHAPPELL,

                                                                  Plaintiff-Appellant,

                                                   VERSUS

                                     JONCO FLEET SERVICES, INC.,

                                                                  Defendant-Appellee.



                                       _________________________

                               Appeal from the United States District Court
                                   for the Northern District of Texas
                                          m 3:99-CV-1069-M
                                    _________________________

                                                January 2, 2002


Before JOLLY, SMITH, and BENAVIDES,                        judgment in this action he brought under the
  Circuit Judges.                                          Americans with Disabilities Act.           The
                                                           defendant, Jonco Fleet Services, Inc., refused
PER CURIAM:*                                               to hire Chappell because there were
                                                           restrictions on how much he could lift. He
   Murray Chappell appeals a summary                       claims that the refusal to hire was because the
                                                           company perceived him as disabled.
        *
          Pursuant to 5TH CIR. R. 47.5, the court has         We have reviewed the briefs and pertinent
determined that this opinion should not be published
                                                           portions of the record and have heard the
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.             arguments of counsel. We affirm the judgment
of the district court adopting the findings and
recommendations of the magistrate judge.

   The summary judgment record establishes
that Chappell was not perceived as precluded
from a broad range of jobs. For example, he
could have been a truck driver for some
employer other than Jonco, and nothing in
Jonco’s perception indicated to the contrary;
he was not perceived as substantially limited in
a major life activity as that term is understood
under the ADA.

   AFFIRMED.




                                                   2